Citation Nr: 1403593	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-48 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical strain.

2.  Entitlement to a rating in excess of 10 percent for lumbosacral strain, prior to March 15, 2013, and in excess of 40 percent after that date.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and her spouse



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1998 to June 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In an April 2013 rating decision, an increased rating of 40 percent was granted for lumbosacral strain from March 15, 2013.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38   (1993).  Consequently, the matter of a higher rating remains in appellate status.  

In August 2013, the Veteran testified at a Board hearing via video conference before the undersigned from the RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran and her spouse testified at a Board hearing in August 2013.  They indicated that she had been undergoing private treatment from Dr. Clements for her neck and back disabilities.  They also stated that her recent VA evaluations did not adequately represent her level of neck and back disabilities.  The Veteran maintained that she would submit a letter from Dr. Clements as well as employment documents to further support her claims for increased ratings; however, no further evidence has been received into the claims file or VA's Virtual System.  In light of the Veteran's statements, the AMC should attempt to obtain any outstanding pertinent records.  Finally, since the Veteran has essentially asserted a higher disability level, she should be afforded another VA examination.  It is noted that she indicated during her hearing that she was not at this time appealing the separately service-connected neurological disorders of the lower and upper extremities.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to furnish any documentation with regard to her employment which she believes is pertinent to her claims for higher ratings for spine disabilities, such as absence records or disciplinary actions.

2.  After securing the appropriate medical release, obtain and associate with the record copies of all clinical records, which are not already in the claims file, of the Veteran's treatment at the Bone and Joint Institute at Cooper University Hospital by David H. Clements, M.D., Harry McCoy, PAC, and any other providers.  All development efforts should be associated with the record.

3.  The Veteran should be afforded a VA examination for the purpose of determining the nature, and extent of the Veteran's service-connected cervical and lumbar spine disabilities.  

The record must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination.  All indicated tests and studies should be performed.  

The examiner should be requested to report the range of motion of the low back in degrees of arc.  

If the Veteran demonstrates limitation of motion, the examiner should be requested to specifically comment upon the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the veteran, results in functional loss.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning the thoracolumbar and cervical spine and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  

The existence of any ankylosis of the thoracolumbar and cervical spine should also be identified.  The examiner should comment on the Veteran's complaints of occasional paralysis.  

The examiner should assess if the Veteran has any neurological manifestations such as bowel and bladder complaints.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  

If possible, the examiner should indicate whether the Veteran has had incapacitating episodes over the last 12 months, and, if so, the number of episodes and the duration of the episodes.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

